Case 1:21-cr-02013-RMP   ECF No. 43   filed 08/19/21   PageID.97 Page 1 of 2

                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Aug 19, 2021
                                                                    SEAN F. MCAVOY, CLERK
Case 1:21-cr-02013-RMP   ECF No. 43   filed 08/19/21   PageID.98 Page 2 of 2
